UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the fiscal year ended March 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-7201 (Exact name of registrant as specified in its charter) Delaware 33-0379007 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 801 17th Avenue SouthMyrtle Beach, South Carolina 29577 (Address of principal executive offices) (Zip Code) (843) 448-9411 (Registrant's telephone number, including area code) Securities registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, $.01 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). Yes [ X ]No [] Indicate by check mark if the registrant is not requited to file reports pursuant to section 13 or Section 15(d) of the Securities Act). Yes []No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Based on the closing sales price of $17.69 on September 29, 2006, the last business day of the registrant's most recently completed second fiscal quarter, the aggregate market value of the common stock held by non-affiliates of the registrant as of that date was $890,021,261. As of May 15, 2007, there were 171,768,547 shares of the registrant’s common stock, par value $.01 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the 2007 Annual Meeting of Stockholders, which will be filed within 120 days of March 31, 2007, are incorporated by reference into Part III. TABLE OF CONTENTS Part I Page Item 1. Business. 4 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments . 16 Item 2. Properties. 16 Item 3. Legal Proceedings . 18 Item 4. Submission of Matters to a Vote of Security Holders. 18 Part II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities . 19 Item 6. Selected Financial Data . 22 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. .. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk . 35 Item 8. Financial Statements and Supplementary Data. 35 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 35 Item 9A. Controls and Procedures . 36 Item 9B. Other Information. 37 Part III Item 10. Directors, Executive Officers and Corporate Governance.. . 37 Item 11. Executive Compensation. 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 38 Item 13. Certain Relationships and Related Transactions, and Director Independence . 38 Item 14. Principal Accounting Fees and Services. 38 Part IV Item 15. Exhibits and Financial Statement Schedules. 38 Signatures. 40 Cautionary Statement Pursuant to Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995 The following discussion and analysis should be read in conjunction with the consolidated financial statements, including the notes thereto, appearing elsewhere herein.Statements in this Annual Report on Form 10-K that reflect projections or expectations of future financial or economic performance of AVX Corporation, and statements of the Company's plans and objectives for future operations, including those contained in "Business", “Risk Factors”, "Management's Discussion and Analysis of Financial Condition and Results of Operations", and "Quantitative and Qualitative Disclosures about Market Risk", or relating to the Company's outlook for fiscal 2008, overall volume and pricing trends, end market demands, cost reduction strategies and their anticipated results, and expectations for research, development and capital expenditures, are "forward-looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Words such as "expects", "anticipates", "approximates", "believes", "estimates", "intends" and "hopes" and variations of such words and similar expressions are intended to identify such forward-looking statements.No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements.Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements and in “Risk Factors” in this Annual Report on Form 10-K, include:general economic conditions in the Company's market, including inflation, recession, interest rates and other economic factors; casualty to or other disruption of the Company's facilities and equipment; and other factors that generally affect the business of manufacturing and supplying electronic components and related products. AVX Corporation does not undertake to update or revise any forward-looking statement contained in this Annual Report on Form 10-K to reflect new events or circumstances unless and to the extent required by applicable law. -3- PART I Item 1. Business General AVX Corporation (together with its consolidated subsidiaries, "AVX" or the "Company") is a leading worldwide manufacturer and supplier of a broad line of passive electronic components and related products.Virtually all types of electronic devices use our passive component products to store, filter or regulate electric energy. Our passive electronic component products include ceramic and tantalum capacitors, film capacitors, varistors and non-linear resistors manufactured in our facilities throughout the world and passive components manufactured by Kyocera Corporation of Japan ("Kyocera"), a public company and our majority stockholder which owns approximately 71% of our outstanding common stock.We also manufacture and sell electronic connectors and inter-connect systems and distribute and sell certain electronic connectors manufactured by Kyocera. The Company is organized by product line with five main product groups.The Company's reportable segments are based on the types of products from which the Company generates revenues.The Company has three reportable segments:Passive Components, Kyocera Electronic Devices ("KED") Resale and Connectors.The product groups of Ceramic, Advanced and Tantalum have been aggregated into the Passive Component reportable segment.Segment revenue and profit information is presented in Note 13 to the consolidated financial statements.The Passive Components segment consists primarily of surface mount and leaded ceramic and tantalum capacitors, film and power capacitors and varistors.The KED Resale segment consists primarily of ceramic capacitors, crystal oscillators, SAW devices, resistive products, RF modules, actuators, acoustic devices and connectors produced by Kyocera, and resold by AVX.The Connectors segment consists primarily of Elco automotive, telecom and memory connectors manufactured by AVX.In addition, the Company has a corporate administration group consisting of finance and administrative activities and a separate research and development group. Our customers are multi-national original equipment manufacturers, or OEMs, independent electronic component distributors and electronic manufacturing service providers, or EMSs.We market our products through our own direct sales force and independent manufacturers' representatives, based upon market characteristics and demands.We coordinate our sales, marketing and manufacturing organizations by strategic customer account and globally by region. We sell our products to customers in a broad array of industries, such as telecommunications, information technology hardware, automotive electronics, medical devices and instrumentation, industrial instrumentation, defense and aerospace electronic systems and consumer electronics. Our principal strategic advantages include: Creating Technology Leadership.We have five principal research and development locations in the United States, Northern Ireland, England, France and Israel.We have developed numerous new products during fiscal 2007.These new products add to the broad product line we offer to our customers.Due to our broad product offering, none of our products individually represent a material portion of our revenues.Our scientists are working to develop product solutions to the challenges facing our customers.Our engineers are continually improving our manufacturing processes to improve capability, capacity and yield, while continuing to reduce manufacturing costs. Providing a Broad Product Line.We believe that the breadth and quality of our product line and our ability to respond to our customers' design and delivery requirements in a rapid fashion make us the provider of choice for our multi-national customer base.We differentiate ourselves by providing our customers with a substantially complete passive component solution.We market five families of products: ceramic products, tantalum products, advanced products, Kyocera manufactured passive products and connector devices.This broad array allows our customers to streamline their purchasing and supply organization. -4- Maintaining the Lowest Cost, Highest Quality Manufacturing Organization.
